UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7964


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GREGG BRAXTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00187-HEH-MHL-1)


Submitted:   May 18, 2016                      Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregg Braxton, Appellant Pro Se. Michael Calvin Moore, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregg       Braxton    appeals        from   the    district       court’s     order

denying    his     18   U.S.C.       § 3582(c)(2)       (2012)     motion       based   on

Amendment     782.         We   have    reviewed        the    record    and     find   no

reversible error.          Accordingly, we affirm for the reasons stated

by   the    district       court.          United       States    v.     Braxton,       No.

3:08-cr-00187-HEH-MHL-1 (E.D. Va. Dec. 9, 2015).                              We dispense

with oral argument because the facts and legal contentions are

adequately    presented         in   the    materials         before    the    court    and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2